DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Gandhi does not disclose the wireless communication device is configured to wirelessly send the identifier for the current firmware to a remote server, and wherein the wireless communication device is configured to receive the upgrade for the current firmware from the remote server, when the firmware upgrade is identified by the remote server. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims. Gandhi teaches the same concept as presented by the Applicant in his claims, wherein Gandhi in view of Castillo discloses the wireless communication device of claim 1, wherein Gandhi discloses the WAN accessible service 130 may periodically establish sessions with the embedded system 150. Via a session with an embedded system 150, WAN accessible service 130 may issue commands to the embedded system and/or receive status updates from the embedded system technically the remote server (par[0030]). Further, Gandhi discloses the status updates received from embedded system 150 can include device related information associated with device 145 such as a unique identifier associated with the device (e.g., a specific device serial number (DSN)), the version number of a firmware component installed on embedded system 150, or the like. WAN accessible service may use the status updates to determine when the firmware installed on embedded system 150 becomes outdated and is in need of update. This may occur when the firmware is updated to provide enhanced capabilities, to correct software errors, to replace expired encryption certificates, or the like (par[0031]). Gandhi discloses a memory 365 may also store firmware 390 for the processing device 355, such as firmware that includes instructions for a remote interface 382. a notification may be a request from a remote control application for device related information in order to determine if a firmware update is available for embedded system 315.  Once the determination has been made that a LAN OTA firmware update for embedded system 150 is available, remote control application 120 may then receive an encrypted digital image containing the updated firmware from WAN accessible service 130.  As noted above, the encrypted digital image is encrypted specifically for device 145 having the unique identifier included in the device related information sent to WAN accessible service 130, and is unusable on other devices that are the same model as device 145. Remote interface 380 may retrieve the requested information from device state 340 and return it to the requesting remote control application, technically equivalent to the feature of wirelessly sending the identifier for the current firmware to a remote server (Gandhi par[0047], [0083], [0089]). Further, Gandhi discloses the OTA update module 375 may retrieve the encrypted digital image from the location specified in the notification, and store it in memory 365 as firmware update 395. In some implementations, firmware update 395 may be downloaded and stored in a single operation. Alternatively, firmware update 395 may be downloaded in pieces, and subsequently stored one piece at a time. OTA update module 375 may first decrypt the header of the encrypted digital image using the public key 370. OTA update module 370 may then use the single-use key in the header to decrypt the image data for firmware update 395. Subsequently, firmware update 395 may be installed to replace firmware 390, technically equivalent to receiving the upgrade for the current firmware from the remote server, when the firmware upgrade is identified by the remote server (par[0091]).
Therefore, Examiner maintains his rejection.

/AMINE BENLAGSIR/               Primary Examiner, Art Unit 2685